DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/25/2022 has been entered.
 

Response to Arguments
Prior Art Rejections
Applicant’s Argument: Applicant argues on page 8-10 that Kim fails to disclose bandwidth information thus fails to teach determining to-be-reserved resource in a second system based on the bandwidth information corresponding to the first system. 

Examiner’s Response: Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Applicant has amended the claims thus changing the scope of the invention and a new reference is applied to reject the amended claims. Examiner has cited a new reference which shows that subcarrier information is signaled to the UE, but there is a relationship between the reserving of resources in a second system and the bandwidth of the first system. A knowledge of the bandwidth is shown in determining the reserved resource in the reference. The claim does not further define how the bandwidth information is used in reserving, thus any indication of knowledge or relation to the bandwidth between NR and LTE supports having the determining step be based on the bandwidth information, and it would be an obvious combination to have bandwidth information of the first system signaled as it is being used in determining the reserved resource, see below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1, 3-6, 8-12, 14-17, 19-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moon et al. (“Moon”) (US 20190116592 A1) in view of Kim et al. (“Kim”) (US 20190141696 A1) and Lee et al. (“Lee”) (US 20180049161 A1). 

Regarding claim 1, Moon teaches:
A method, comprising: receiving, by a terminal device [Figure 1, element 200, ¶0071-72], indication information from a network device, wherein the indication information indicates a location of a first subcarrier [¶0160, indication information sent including a reserved PRB that is to be determined by shifting a certain amount of subcarriers, thus the indicated location of a first subcarrier is the “frequency axis position of the reserved resource” as indicated by the indication in formation thus considered indicating a location]; and determining, by the terminal device, a first resource based on the location of the first subcarrier and the bandwidth information corresponding to a system bandwidth of a first system [¶0160, offset is applied based on the location of first subcarrier after shifting to align and based on bandwidth of a first system being LTE as in Figure 27, ¶0155-160, determined to be 180 kHz], wherein the first resource is to-be-reserved for use in a second system and is used for receiving a reference signal in the first system [¶0160, reserved resource is to protect signals sent in first system being LTE by reserving these resources in second system being NR, and see ¶0147, ¶0155, protected signals including reference signals].
Moon teaches indicating information to identify a first subcarrier but does not expressly teach the first subcarrier corresponds to the center subcarrier of the first system however Kim teaches and wherein the first subcarrier is a subcarrier of the second system corresponding to a center subcarrier of the first system [¶0204-206, ¶0227-228 center subcarrier of LTE first system being first subcarrier in second system being NR and this is indicated to the device so the device can determine alignment].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Moon such that the indication information relates to the center subcarrier as in Kim. Moon teaches information that allows the terminal to determine the offset from a center subcarrier thus it would have been obvious to modify Moon to send information that indicates location for the center subcarrier as in Kim who teaches this allows to determine alignment in puncturing or rate-matching situations when NR and LTE do no coincide ¶0204-205. 
Moon teaches that the reserving of the resources depends on knowing the bandwidth of the LTE system for reserving in NR but does not teach that this information is indicated however Lee teaches the indication information indicates bandwidth information, wherein the bandwidth information indicates a resource block quantity corresponding to a system bandwidth of the first system [¶00118-123, UE receives signaling with total number of physical resource blocks in system bandwidth on which signals are received].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Moon-Kim to include a number of RBs . Moon shows that in Figure 27, reserving resources in NR depends on a knowledge of the NB-IoT bandwidth e.g. 180 kHz. It would have been obvious to modify Moon such that this information is received in signaling as in Lee as Moon shows the method relies on knowing the bandwidth of the LTE system in Figure 27 and ¶0160 and Lee teaches in ¶0011 it is useful for the UE to learn resources on which communication is located in LTE systems especially for newer-type terminals and avoid waste in resource usage ¶0006-7. 

Regarding claim 3, Moon-Kim-Lee teaches:
The method according to claim 1.
Moon teaches reference signals but not a CRS however Kim teaches wherein the reference signal comprises a cell-specific reference signal (CRS) in the first system [Kim ¶0219-220, ¶00227-228, UE does not transmit on resource in NR used for LTE CRS, LTE being first system, thus reserved in second system being NR].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Moon such that the reference signal is CRS. Moon teaches preventing collisions of signals so LTE terminals can receive LTE reference signals thus it would have been obvious to modify Moon to specify CRS as in Kim who teaches this allows for measurement ¶0169 and the method addresses probability of error in receiving CRS ¶0220. 

Regarding claim 4, Moon-Kim-Lee teaches:
The method according to claim 1, wherein the first system is an LTE system, and the second system is an NR system [Moon ¶0155, LTE and NR].

Regarding claim 5, Moon-Kim-Lee teaches:
The method according to claim 1.
Moon teaches reserving resources but does not teach different resources on each side however Kim teaches wherein a first location of the first resource on a left side of the first subcarrier in the second system is different than a second location of the first resource on a right side of the first subcarrier in the second system [Kim See Figure 15, ¶0197-216, second system shown as NewRAT includes reserved first resource on both sides of a center frequency in resource grid for LTE see No TX which corresponds to CRS of LTE, and resources in different positions are different from each other and on either side of center carrier which is indicated to the UE, see also Figure 16 where resource on either side of the DC tone are reserved when used for a signal in LTE].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Moon such that the reserved resources are on either side of a first subcarrier as in Kim. Moon teaches information that allows the terminal to determine the offset from a center subcarrier and reserve resources used in the first system thus it would have been obvious to modify Moon to specify that resources on a left side of the second system reserved are different from a resource on the right side of the first system as in Kim who teaches this allows for the device to determine punctured resources when there are overlapping REs.¶0198-202

Regarding claim 6, Moon teaches:
A method, comprising: sending, by a network device [Figure 1 element 100 ¶0072-73], indication information from a network device, wherein the indication information indicates a location of a first subcarrier [¶0160, indication information sent including a reserved PRB that is to be determined by shifting a certain amount of subcarriers, thus the indicated location of a first subcarrier is the “frequency axis position of the reserved resource” as indicated by the indication in formation thus considered indicating a location], the indication information instructing the terminal device to reserve, based on the location of the first subcarrier and bandwidth information corresponding to a system bandwidth of a first system, a resource for use in a second system with the resource accessed by the terminal device for receiving a reference signal in the first system  [¶0160, instruct terminal to reserve, based on frequency axis position i.e. subcarrier indicated by indication information, a resource that is for use in a first system to send a reference signal see ¶0147, ¶0155, for NB-IoT, and further based on bandwidth information as the method is based on the first system being LTE with bandwidth of 180 kHz as in Figure 27 ¶0155-160].
Moon teaches indicating information to identify a first subcarrier but does not expressly teach the first subcarrier corresponds to the center subcarrier of the first system however Kim teaches and wherein the first subcarrier is a subcarrier of the second system corresponding to a center subcarrier of the first system [¶0204-206, ¶0227-228 center subcarrier of LTE first system being first subcarrier in second system being NR and this is indicated to the device so the device can determine alignment].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Moon such that the indication information relates to the center subcarrier as in Kim. Moon teaches information that allows the terminal to determine the offset from a center subcarrier thus it would have been obvious to modify Moon to send information that indicates location for the center subcarrier as in Kim who teaches this allows to determine alignment in puncturing or rate-matching situations when NR and LTE do no coincide ¶0204-205. 
Moon teaches that the reserving of the resources depends on knowing the bandwidth of the LTE system for reserving in NR but does not teach that this information is indicated however Lee teaches the indication information indicates bandwidth information, wherein the bandwidth information indicates a resource block quantity corresponding to a system bandwidth of the first system [¶00118-123, UE receives signaling with total number of physical resource blocks in system bandwidth on which signals are received].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Moon-Kim to include a number of RBs . Moon shows that in Figure 27, reserving resources in NR depends on a knowledge of the NB-IoT bandwidth e.g. 180 kHz. It would have been obvious to modify Moon such that this information is received in signaling as in Lee as Moon shows the method relies on knowing the bandwidth of the LTE system in Figure 27 and ¶0160 and Lee teaches in ¶0011 it is useful for the UE to learn resources on which communication is located in LTE systems especially for newer-type terminals and avoid waste in resource usage ¶0006-7. 

Regarding claim 8, Moon-Kim-Lee teaches:
The method according to claim 6.
Moon teaches reference signals but not a CRS however Kim teaches wherein the reference signal comprises a cell-specific reference signal (CRS) in the first system [Kim ¶0219-220, ¶00227-228, UE does not transmit on resource in NR used for LTE CRS, LTE being first system, thus reserved in second system being NR].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Moon such that the reference signal is CRS. Moon teaches preventing collisions of signals so LTE terminals can receive LTE reference signals thus it would have been obvious to modify Moon to specify CRS as in Kim who teaches this allows for measurement ¶0169 and the method addresses probability of error in receiving CRS ¶0220. 

Regarding claim 9, Moon-Kim-Lee teaches:
The method according to claim 6, wherein the first system is an LTE system, and the second system is an NR system [Moon ¶0155, LTE and NR].

Regarding claim 10, Moon-Kim-Lee teaches:
The method according to claim 6.
Moon teaches reserving resources but does not teach different resources on each side however Kim teaches wherein a first location of the first resource on a left side of the first subcarrier in the second system is different than a second location of the first resource on a right side of the first subcarrier in the second system [Kim See Figure 15, ¶0197-216, second system shown as NewRAT includes reserved first resource on both sides of a center frequency in resource grid for LTE see No TX which corresponds to CRS of LTE, and resources in different positions are different from each other and on either side of center carrier which is indicated to the UE, see also Figure 16 where resource on either side of the DC tone are reserved when used for a signal in LTE].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Moon such that the reserved resources are on either side of a first subcarrier as in Kim. Moon teaches information that allows the terminal to determine the offset from a center subcarrier and reserve resources used in the first system thus it would have been obvious to modify Moon to specify that resources on a left side of the second system reserved are different from a resource on the right side of the first system as in Kim who teaches this allows for the device to determine punctured resources when there are overlapping REs.¶0198-202

Regarding claim 11, Moon-Kim-Lee teaches:
The method according to claim 6, further comprising: generating, by the network device, the indication information [Moon ¶0160 teaches generating the information].

Regarding claim 12, Moon teaches:
A terminal device, comprising: a receiver [Figure 1, element 200, ¶0071-72], configured to receive indication information from a network device, wherein the indication information indicates a location of a first subcarrier [¶0160, indication information sent including a reserved PRB that is to be determined by shifting a certain amount of subcarriers, thus the indicated location of a first subcarrier is the “frequency axis position of the reserved resource” as indicated by the indication in formation thus considered indicating a location]; and a processor [Figure 1, 200], configured to determine a first resource based on the location of the first subcarrier and bandwidth information corresponding to a system bandwidth of a first system [¶0160, offset is applied based on the location of first subcarrier after shifting to align and based on bandwidth of a first system being LTE as in Figure 27, ¶0155-160, determined to be 180 kHz], wherein the first resource is to-be-reserved for use in a second system and is used for receiving a reference signal in a first system [¶0160, reserved resource is to protect signals sent in first system being LTE by reserving these resources in second system being NR, and see ¶0147, ¶0155, protected signals including reference signals].
Moon teaches indicating information to identify a first subcarrier but does not expressly teach the first subcarrier corresponds to the center subcarrier of the first system however Kim teaches and wherein the first subcarrier is a subcarrier of the second system corresponding to a center subcarrier of the first system [¶0204-206, ¶0227-228 center subcarrier of LTE first system being first subcarrier in second system being NR and this is indicated to the device so the device can determine alignment].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Moon such that the indication information relates to the center subcarrier as in Kim. Moon teaches information that allows the terminal to determine the offset from a center subcarrier thus it would have been obvious to modify Moon to send information that indicates location for the center subcarrier as in Kim who teaches this allows to determine alignment in puncturing or rate-matching situations when NR and LTE do no coincide ¶0204-205. 
Moon teaches that the reserving of the resources depends on knowing the bandwidth of the LTE system for reserving in NR but does not teach that this information is indicated however Lee teaches the indication information indicates bandwidth information, wherein the bandwidth information indicates a resource block quantity corresponding to a system bandwidth of the first system [¶00118-123, UE receives signaling with total number of physical resource blocks in system bandwidth on which signals are received].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Moon-Kim to include a number of RBs . Moon shows that in Figure 27, reserving resources in NR depends on a knowledge of the NB-IoT bandwidth e.g. 180 kHz. It would have been obvious to modify Moon such that this information is received in signaling as in Lee as Moon shows the method relies on knowing the bandwidth of the LTE system in Figure 27 and ¶0160 and Lee teaches in ¶0011 it is useful for the UE to learn resources on which communication is located in LTE systems especially for newer-type terminals and avoid waste in resource usage ¶0006-7. 

Regarding claim 14, Moon-Kim-Lee teaches:
The terminal device according to claim 12.
Moon teaches reference signals but not a CRS however Kim teaches wherein the reference signal comprises a cell-specific reference signal (CRS) in the first system [Kim ¶0219-220, ¶00227-228, UE does not transmit on resource in NR used for LTE CRS, LTE being first system, thus reserved in second system being NR].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Moon such that the reference signal is CRS. Moon teaches preventing collisions of signals so LTE terminals can receive LTE reference signals thus it would have been obvious to modify Moon to specify CRS as in Kim who teaches this allows for measurement ¶0169 and the method addresses probability of error in receiving CRS ¶0220. 

Regarding claim 15, Moon-Kim-Lee teaches:
The terminal device according to claim 12, wherein the first system is an LTE system, and the second system is an NR system [[Moon ¶0155, LTE and NR].

Regarding claim 16, Moon-Kim-Lee teaches:
The terminal device according to claim 12.
Moon teaches reserving resources but does not teach different resources on each side however Kim teaches wherein a first location of the first resource on a left side of the first subcarrier in the second system is different than a second location of the first resource on a right side of the first subcarrier in the second system [Kim See Figure 15, ¶0197-216, second system shown as NewRAT includes reserved first resource on both sides of a center frequency in resource grid for LTE see No TX which corresponds to CRS of LTE, and resources in different positions are different from each other and on either side of center carrier which is indicated to the UE, see also Figure 16 where resource on either side of the DC tone are reserved when used for a signal in LTE].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Moon such that the reserved resources are on either side of a first subcarrier as in Kim. Moon teaches information that allows the terminal to determine the offset from a center subcarrier and reserve resources used in the first system thus it would have been obvious to modify Moon to specify that resources on a left side of the second system reserved are different from a resource on the right side of the first system as in Kim who teaches this allows for the device to determine punctured resources when there are overlapping REs.¶0198-202

Regarding claim 17, Moon teaches:
A network device, comprising: a transceiver [Figure 1 element 100 ¶0072-73], configured to send indication information to a terminal device, wherein the indication information indicates a location of a first subcarrier [¶0160, indication information sent including a reserved PRB that is to be determined by shifting a certain amount of subcarriers, thus the indicated location of a first subcarrier is the “frequency axis position of the reserved resource” as indicated by the indication in formation thus considered indicating a location], the indication information instructing the terminal device to reserve, based on the location of the first subcarrier and bandwidth information corresponding to a system bandwidth of a first system, a resource for use in a second system with the resource accessed by the terminal device for receiving a reference signal in the first system [¶0160, instruct terminal to reserve, based on frequency axis position i.e. subcarrier indicated by indication information, a resource that is for use in a first system to send a reference signal see ¶0147, ¶0155, for NB-IoT, and further based on bandwidth information as the method is based on the first system being LTE with bandwidth of 180 kHz as in Figure 27 ¶0155-160].
Moon teaches indicating information to identify a first subcarrier but does not expressly teach the first subcarrier corresponds to the center subcarrier of the first system however Kim teaches and wherein the first subcarrier is a subcarrier of the second system corresponding to a center subcarrier of the first system [¶0204-206, ¶0227-228 center subcarrier of LTE first system being first subcarrier in second system being NR and this is indicated to the device so the device can determine alignment].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Moon such that the indication information relates to the center subcarrier as in Kim. Moon teaches information that allows the terminal to determine the offset from a center subcarrier thus it would have been obvious to modify Moon to send information that indicates location for the center subcarrier as in Kim who teaches this allows to determine alignment in puncturing or rate-matching situations when NR and LTE do no coincide ¶0204-205. 
Moon teaches that the reserving of the resources depends on knowing the bandwidth of the LTE system for reserving in NR but does not teach that this information is indicated however Lee teaches the indication information indicates bandwidth information, wherein the bandwidth information indicates a resource block quantity corresponding to a system bandwidth of the first system [¶00118-123, UE receives signaling with total number of physical resource blocks in system bandwidth on which signals are received].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Moon-Kim to include a number of RBs . Moon shows that in Figure 27, reserving resources in NR depends on a knowledge of the NB-IoT bandwidth e.g. 180 kHz. It would have been obvious to modify Moon such that this information is received in signaling as in Lee as Moon shows the method relies on knowing the bandwidth of the LTE system in Figure 27 and ¶0160 and Lee teaches in ¶0011 it is useful for the UE to learn resources on which communication is located in LTE systems especially for newer-type terminals and avoid waste in resource usage ¶0006-7. 

Regarding claim 19, Moon-Kim-Lee teaches:
The network device according to claim 17.
Moon teaches reference signals but not a CRS however Kim teaches wherein the reference signal comprises a cell-specific reference signal (CRS) in the first system [Kim ¶0219-220, ¶00227-228, UE does not transmit on resource in NR used for LTE CRS, LTE being first system, thus reserved in second system being NR].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Moon such that the reference signal is CRS. Moon teaches preventing collisions of signals so LTE terminals can receive LTE reference signals thus it would have been obvious to modify Moon to specify CRS as in Kim who teaches this allows for measurement ¶0169 and the method addresses probability of error in receiving CRS ¶0220. 

Regarding claim 20, Moon-Kim-Lee teaches:
The network device according to claim 17, wherein the first system is an LTE system, and the second system is an NR system [Moon ¶0155, LTE and NR].

Regarding claim 21, Moon-Kim-Lee teaches:
The network device according to claim 17.
Moon teaches reserving resources but does not teach different resources on each side however Kim teaches wherein a first location of the first resource on a left side of the first subcarrier in the second system is different than a second location of the first resource on a right side of the first subcarrier in the second system [Kim See Figure 15, ¶0197-216, second system shown as NewRAT includes reserved first resource on both sides of a center frequency in resource grid for LTE see No TX which corresponds to CRS of LTE, and resources in different positions are different from each other and on either side of center carrier which is indicated to the UE, see also Figure 16 where resource on either side of the DC tone are reserved when used for a signal in LTE].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Moon such that the reserved resources are on either side of a first subcarrier as in Kim. Moon teaches information that allows the terminal to determine the offset from a center subcarrier and reserve resources used in the first system thus it would have been obvious to modify Moon to specify that resources on a left side of the second system reserved are different from a resource on the right side of the first system as in Kim who teaches this allows for the device to determine punctured resources when there are overlapping REs.¶0198-202

Regarding claim 22, Moon-Kim-Lee teaches:
The network device according to claim 17, further comprising: a processor, configured to generate the indication information [Moon ¶0160 teaches generating the information].

Regarding claim 23, Moon teaches:
A non-transitory computer-readable medium having processor-executable instructions stored thereon [Figure 1, 200, ¶0075-76 shows components], the processor-executable instructions, when executed, facilitate performance of a communication method comprising: receiving indication information from a network device, wherein the indication information indicates a location of a first subcarrier [¶0160, indication information sent including a reserved PRB that is to be determined by shifting a certain amount of subcarriers, thus the indicated location of a first subcarrier is the “frequency axis position of the reserved resource” as indicated by the indication in formation thus considered indicating a location]; and determining a first resource based on the location of the first subcarrier and the bandwidth information corresponding to a system bandwidth of a first system [¶0160, offset is applied based on the location of first subcarrier after shifting to align and based on bandwidth of a first system being LTE as in Figure 27, ¶0155-160, determined to be 180 kHz], wherein the first resource is to-be-reserved for use in a second system and is used for receiving a reference signal in a first system [¶0160, reserved resource is to protect signals sent in first system being LTE by reserving these resources in second system being NR, and see ¶0147, ¶0155, protected signals including reference signals]. 
Moon teaches indicating information to identify a first subcarrier but does not expressly teach the first subcarrier corresponds to the center subcarrier of the first system however Kim teaches and wherein the first subcarrier is a subcarrier of the second system corresponding to a center subcarrier of the first system [¶0204-206, ¶0227-228 center subcarrier of LTE first system being first subcarrier in second system being NR and this is indicated to the device so the device can determine alignment].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Moon such that the indication information relates to the center subcarrier as in Kim. Moon teaches information that allows the terminal to determine the offset from a center subcarrier thus it would have been obvious to modify Moon to send information that indicates location for the center subcarrier as in Kim who teaches this allows to determine alignment in puncturing or rate-matching situations when NR and LTE do no coincide ¶0204-205. 
Moon teaches that the reserving of the resources depends on knowing the bandwidth of the LTE system for reserving in NR but does not teach that this information is indicated however Lee teaches the indication information indicates bandwidth information, wherein the bandwidth information indicates a resource block quantity corresponding to a system bandwidth of the first system [¶00118-123, UE receives signaling with total number of physical resource blocks in system bandwidth on which signals are received].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Moon-Kim to include a number of RBs . Moon shows that in Figure 27, reserving resources in NR depends on a knowledge of the NB-IoT bandwidth e.g. 180 kHz. It would have been obvious to modify Moon such that this information is received in signaling as in Lee as Moon shows the method relies on knowing the bandwidth of the LTE system in Figure 27 and ¶0160 and Lee teaches in ¶0011 it is useful for the UE to learn resources on which communication is located in LTE systems especially for newer-type terminals and avoid waste in resource usage ¶0006-7. 

Regarding claim 24, Moon teaches:
A non-transitory computer-readable medium having processor-executable instructions stored thereon, the processor-executable instructions, when executed, facilitate performance of a communication method [Figure 1, 100, ¶0071-76] comprising: sending indication information to a terminal device, wherein the indication information indicates a number indicating a first subcarrier [¶0160, indication information sent including a reserved PRB that is to be determined by shifting a certain amount of subcarriers, thus the indicated location of a first subcarrier is the “frequency axis position of the reserved resource” as indicated by the indication in formation thus considered indicating a location], the indication information instructing the terminal device to reserve a resource for use in a second system with the resource accessed by the terminal device for receiving a reference signal in the first system based on the location of the first subcarrier and bandwidth information corresponding to a system bandwidth of a first system  [¶0160, instruct terminal to reserve, based on frequency axis position i.e. subcarrier indicated by indication information, a resource that is for use in a first system to send a reference signal see ¶0147, ¶0155, for NB-IoT, and further based on bandwidth information as the method is based on the first system being LTE with bandwidth of 180 kHz as in Figure 27 ¶0155-160].
Moon teaches indicating information to identify a first subcarrier but does not expressly teach the first subcarrier corresponds to the center subcarrier of the first system however Kim teaches and wherein the first subcarrier is a subcarrier of the second system corresponding to a center subcarrier of the first system [¶0204-206, ¶0227-228 center subcarrier of LTE first system being first subcarrier in second system being NR and this is indicated to the device so the device can determine alignment].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Moon such that the indication information relates to the center subcarrier as in Kim. Moon teaches information that allows the terminal to determine the offset from a center subcarrier thus it would have been obvious to modify Moon to send information that indicates location for the center subcarrier as in Kim who teaches this allows to determine alignment in puncturing or rate-matching situations when NR and LTE do no coincide ¶0204-205. 
Moon teaches that the reserving of the resources depends on knowing the bandwidth of the LTE system for reserving in NR but does not teach that this information is indicated however Lee teaches the indication information indicates bandwidth information, wherein the bandwidth information indicates a resource block quantity corresponding to a system bandwidth of the first system [¶00118-123, UE receives signaling with total number of physical resource blocks in system bandwidth on which signals are received].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Moon-Kim to include a number of RBs . Moon shows that in Figure 27, reserving resources in NR depends on a knowledge of the NB-IoT bandwidth e.g. 180 kHz. It would have been obvious to modify Moon such that this information is received in signaling as in Lee as Moon shows the method relies on knowing the bandwidth of the LTE system in Figure 27 and ¶0160 and Lee teaches in ¶0011 it is useful for the UE to learn resources on which communication is located in LTE systems especially for newer-type terminals and avoid waste in resource usage ¶0006-7. 

Claim 2, 7, 13, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moon et al. (“Moon”) (US 20190116592 A1) in view of Kim et al. (“Kim”) (US 20190141696 A1), Lee et al. (“Lee”) (US 20180049161 A1) and Yi et al. (“Yi”) (US 11071124 B2).

Regarding claim 2, Moon-Kim-Lee teaches:
The method according to claim 1.
Moon teaches signaling but does not teach first information however Yi teaches
 wherein the indication information further indicates first information, and the first information comprises antenna port information and a frequency shift [Column 8 ll 43-60 and claim 1 wherein vshift and CRS antenna port ].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kim such that the signaling includes the further information as claimed. Moon-Kim teaches information for determining a center subcarrier and it would have been obvious to further modify this signaling to include antenna port and frequency shift as in Yi who teaches Column 8 to allow for rate-matching on RE locations where LTE and NR may both be transmitting.

Regarding claim 7, Moon-Kim-Lee teaches:
The method according to claim 6.
Moon teaches signaling but does not teach first information however Yi teaches
 wherein the indication information further indicates first information, and the first information comprises antenna port information and a frequency shift [Column 8 ll 43-60 and claim 1 wherein vshift and CRS antenna port ].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kim such that the signaling includes the further information as claimed. Moon-Kim teaches information for determining a center subcarrier and it would have been obvious to further modify this signaling to include antenna port and frequency shift as in Yi who teaches Column 8 to allow for rate-matching on RE locations where LTE and NR may both be transmitting.

Regarding claim 13, Moon-Kim-Lee teaches:
The terminal device according to claim 12.
Moon teaches signaling but does not teach first information however Yi teaches
 wherein the indication information further indicates first information, and the first information comprises antenna port information and a frequency shift [Column 8 ll 43-60 and claim 1 wherein vshift and CRS antenna port ].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kim such that the signaling includes the further information as claimed. Moon-Kim teaches information for determining a center subcarrier and it would have been obvious to further modify this signaling to include antenna port and frequency shift as in Yi who teaches Column 8 to allow for rate-matching on RE locations where LTE and NR may both be transmitting.

Regarding claim 18, Moon-Kim-Lee teaches:
The network device according to claim 17.
Moon teaches signaling but does not teach first information however Yi teaches
 wherein the indication information further indicates first information, and the first information comprises antenna port information and a frequency shift [Column 8 ll 43-60 and claim 1 wherein vshift and CRS antenna port ].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kim such that the signaling includes the further information as claimed. Moon-Kim teaches information for determining a center subcarrier and it would have been obvious to further modify this signaling to include antenna port and frequency shift as in Yi who teaches Column 8 to allow for rate-matching on RE locations where LTE and NR may both be transmitting.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY L. VOGEL whose telephone number is (303)297-4322. The examiner can normally be reached Monday-Friday 8AM-4:30 PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on 571-272-7884. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAY L VOGEL/             Primary Examiner, Art Unit 2478